                Case 2:17-cv-01073-CFK Document 130 Filed 06/29/20 Page 1 of 26




                              IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF PENNSYLVANIA
    ---------------------------------------------------------X
    RUI TONG,
    WEIJIAN TANG,
    YA-TANG CHI a/k/a Tom Chi,
    CHUAN GENG,
    KUN YANG, and                                              Case No. 17-cv-01073
    JUNYI XIE
                                 Plaintiffs

                           v.


    HENDERSON KITCHEN INC.
             d/b/a Pinwei Restaurant;
    CHAO HSIUNG KUO
             a/k/a Gary Kuo, and
    YENG-LUNG KUO,
                                        Defendants.
    ---------------------------------------------------------X

                                DEFENDANTS’ OPPOSITION TO
                    PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES AND COSTS

I.         INTRODUCTION

           Defendants, by their undersigned Counsel, submits this Opposition to Plaintiffs’ Motion for

Attorneys’ Fees and Costs, as follows:

           After a two day bench trial on October 28 and 29, 2019, and the parties’ post trial

submissions, this Court issued a Memorandum (ECF. No. 124) and an Order-Verdict (ECF No. 125)

on February 19, 2020, rejecting all of Plaintiffs’ claims except for modest overtime infractions for 5

of the 6 Plaintiffs’,1 amounting to $59,891.38 (including liquidated damages) or 9.26% of Plaintiffs’

requested unpaid wages of $646,600.12 (including liquidated damages) (Plaintiffs’ Proposed Finding

of Fact No. 91 (ECF No. 122) and damages calculation chart at ECF No. 88-1). Almost four months



1
    None of Plaintiff Chi’s claims were successful in that they were barred by the statute of limitations. (ECH 124 at ¶56).
                                                               1
             Case 2:17-cv-01073-CFK Document 130 Filed 06/29/20 Page 2 of 26




thereafter, Plaintiffs filed a corrected Motion for Attorneys’ Fees and Costs (ECF No. 129) which is

now the subject of this Opposition memorandum. The gateway issue for the disposition of the

Motion is its timeliness under Rule 54(d)(2)(B)(i). Any motion for Plaintiffs’ attorneys’ fees was

required to be filed no later than March 4, 2020, 14 days following the Court’s February 19

Memorandum and Verdict-Order. Yet, in inexplicable disregard for the time in which to file their

Motion, Plaintiffs delayed their filing until June 15, 2020. Counsel offered only that the delay was

due to “excusable neglect”, namely, that “[Counsel’s] ability to do business has been negatively

affected since” the onset of the coronavirus in March 2020, and because “the Chinese-American

community where [Troy Law] practices, panic and chaos were already beginning to set in because of

the COVID-19 pandemic.” (Plaintiffs’ Supporting Memorandum (ECF No.129 at 2). This anemic

rationalization for a more than three month delay proffered by Plaintiffs is preposterous as discussed

further below.

        Accordingly, for the reasons set forth more fully below, it is submitted that Plaintiffs’ Motion

must be stricken. Alternatively, Plaintiffs have not shown entitlement to any attorneys’ fees, and in

any event, any fees awarded should not exceed 7.8% of the requested $135,168 in fees, or

$10,545.84.2



II.     PERTINENT FACTS AND PROCEDURAL HISTORY

        A.       Statement of Plaintiffs’ Allegations and Claims

        As the Court has repeatedly been presented with the relevant facts in this case, only a brief

restatement is necessary here. Plaintiffs’ filed their initial Complaint on March 10, 2017. The case


2
 Plaintiffs sought alleged unpaid wages in the amount of $383,300.06 exclusive of liquidated and willful damages.
The Court only awarded Plaintiffs unpaid wages in the amount of $29,945.69 or 7.8% of the demanded unpaid wages.
Thus, $29,945.69 amounts to 7.8% of Plaintiffs claims and 7.8% of the requested fees of $135,168 amounts to
$10,545.84.
                                                         2
             Case 2:17-cv-01073-CFK Document 130 Filed 06/29/20 Page 3 of 26


was assigned to the Honorable Judge R. Barclay Surrick. In their initial Complaint, Plaintiffs

asserted that Defendants violated the Federal [sic] Labor Standards Act (“FLSA”), the Pennsylvania

Minimum Wage Act (“PMWA”), and the Pennsylvania Wage Payment and Collection Law

(“PWPCL”) for various alleged willful and unlawful employment policies, patterns and/or practices

in their operation and/or management of the employees of Defendant Henderson Kitchen d/b/a/ Pin

Wei Restaurant.3 These claims were asserted by each one of the six individual Plaintiffs.

Plaintiffs also brought this action as a collective action and as class representatives on behalf of all

other and former non-exempt employees of Defendants.

         On April 11, 2017 (ECF No. 14), Defendants filed a Partial Motion to Dismiss Counts I, II,

V, VI, and VII of the original Complaint (ECF No.1). Having seen Defendants’ Motion to Dismiss,

Plaintiffs chose to file an Amended Complaint on May 2, 2017 (ECF No. 17) to address the

deficiencies pointed out in the Partial Motion to Dismiss. On the allegations of the Amended Complaint,

Plaintiffs and the putative collective and class, claimed that Defendants violated the Federal [sic] Labor

Standards Act (“FLSA”) for “various willful and unlawful employment policies, patterns and/or practices” in

their operation and/or management of the employees of Pin Wei Restaurant. (Amended Complaint at ¶1).

         In particular, only Plaintiffs Geng and Xie claimed in Count I that Defendants violated the FLSA by

failing to pay these two Plaintiffs and putative collective class member4 employees of the Restaurant (1) the

minimum wage required by the FLSA. At trial only the minimum wage claim pf Plaintiff Geng remained for

disposition. [THESE CLAIMS WERE REJECTED BY THE COURT, SO, PLAINTIFF GENG AND

PUTATIVE PLAINTIFFS WERE NOT THE PREVAILING PARTY THEREON AND THERE IS NO

ENTITLEMENT TO ATTORNEYS’ FEES RELATING THERETO].



3
 Evidencing Counsels’ inattention to the nature of their claims in preparing their Complaint, on these allegations,
Plaintiffs, and putative class members, also alleged that this Court “has supplemental jurisdiction over the New York
Labor Law claims pursuant to 28 U.S.C. §1367(a)” without citing a single connection or link between Plaintiffs,
Defendants, the Restaurant and the New York Labor Law. (Doc. No.1 at ¶6). Accordingly, there can be no
entitlement to attorneys’ fees for time expended on matters related to the inconscient drafting of the original Complaint.



                                                            3
              Case 2:17-cv-01073-CFK Document 130 Filed 06/29/20 Page 4 of 26




In Count III, all named Plaintiffs claimed that Defendants violated the overtime wage payment required by

the FLSA. [ON THESE CLAIMS THE COURT FOUND FOR THE PLAINTIFFS IN THE AMOUNT

OF ONLY $29,945 PLUS LIQUIDATED DAMAGES – THIS WAS THE ONLY CLAIM ON WHICH

PLAINTIFFS PREVAILED].

         Also, on the allegations of Count II, only Plaintiffs Geng and Xie, and putative class members5

claimed the same minimum wage violations as in Count I relying PMWA, and all named Plaintiffs claim

unpaid overtime violations of the PMWA (Count IV). [THESE CLAIMS WERE REJECTED BY THE

COURT, AND ACCORDINGLY, PLAINTIFFS WERE NOT THE PREVAILING PARTY

THEREON AND THERE IS NO ENTITLEMENT TO ATTORNEYS’ FEES RELATING

THERETO].

         Also, Plaintiffs asserted in Count V and Count VI that Defendants allegedly “illegally” retained

Plaintiffs’ “Tips” in violation of the FLSA and the PAMWA. [THESE CLAIMS WERE REJECTED BY

THE COURT, AND ACCORDINGLY, PLAINTIFFS WERE NOT THE PREVAILING PARTY

THEREON AND THERE IS NO ENTITLEMENT TO ATTORNEYS’ FEES RELATING

THERETO].




4 Defendants, Motion to Decertify the Conditional FLSA Collective Certification of March 27, 2019, was filed with the
Court on September 18, 2019, as prescribed by the Court’s scheduling order. Plaintiffs’ response to that Motion was due
on either September 27, 2019 or October 2, 2019. Plaintiffs, however, did not file any response to that motion and
disavowed any claims for a collective and/or class group. By Order of October 7, 2019, the Court granted that Motion
and ordered that “the matter will proceed with six individual Plaintiffs.” (ECF No. 89). Thus, there remained in this case
only the claims of the six named Plaintiffs in their individual capacities. The Plaintiffs abandoned the collective and
class claims after extensive discovery and briefing. As Plaintiffs’ Counsels’ time records show (Doc. No. 129-2), for the
periods from 2/5/19 to 6/10/19 and from 6/14/19 to 6/17/20, Plaintiffs’ Counsel claims attorneys’ fees for 59.32 hours
amounting to $28,886 expended on the abandoned collective and class claims for which Plaintiffs now seek to recover
attorney fees. In that Plaintiffs did not prevail on their collective and class claims, they have no entitlement to attorneys’
fees relating thereto.


                                                              4
            Case 2:17-cv-01073-CFK Document 130 Filed 06/29/20 Page 5 of 26




       Also, in Count VII Plaintiffs alleged that they were not paid “all wages owed to them” in violation

of the Pennsylvania Wage Payment and Collection Law, 43 P.S. §§260.1 et seq. (“PWPCL”). [THESE

CLAIMS WERE REJECTED BY JUDGE SURRICK, AND ACCORDINGLY, PLAINTIFFS WERE

NOT THE PREVAILING PARTY THEREON AND THERE IS NO ENTITLEMENT TO

ATTORNEYS’ FEES RELATING THERETO].

        Lastly, Plaintiffs sought liquidated damages and damages for willful violation of the FLSA.

[WITH THE EXCEPTION OF THE AWARD OF LIQUIDATED DAMAGES FOR THE OVERTIME

CLAIMS VIOLATIONS, THESE CLAIMS WERE REJECTED BY THE COURT, AND

ACCORDINGLY, PLAINTIFFS WERE NOT THE PREVAILING PARTY THEREON AND THERE

IS NO ENTITLEMENT TO ATTORNEYS’ FEES RELATING THERETO EXCEPT AS NOTED

ABOVE WITH RESPECT TO COUNT III].

        Despite Judge Surrick’s dismissal of the Plaintiffs’ minimum wage claims, Plaintiff Geng

maintained these claims through trial despite the unequivocal dismissal by Judge Surrick of

minimum wage claims and the PWPCL claims, which dismissal became the law of the case. The

dismissal of the minimum wage claims by Judge Surrick was based on the wages and hours worked

alleged by Plaintiffs and the performance of a simple mathematical calculation showing that the

minimum wage rate of $7.25 per hour had been met by the Defendants. Rather, than performing the

same calculations before making their wage allegations, and thereby eliminating those claims from

this litigation, the Plaintiffs persisted in those claim for Plaintiff Geng through trial despite the sheer

frivolity of those claims. Accordingly, attorneys’ fees for work rendered on those frivolous claims

are wholly unwarranted and must be rejected.




                                                      5
             Case 2:17-cv-01073-CFK Document 130 Filed 06/29/20 Page 6 of 26




        B.      Current Procedural Status of this Case

        The Court conducted a non-jury trial on October 28 and 29, 2019, at which witnesses were

heard, evidence presented and arguments made. Upon conclusion of the evidence, Defendants made

a Motion for Involuntary Dismissal, docketed on October 30, 2019 (ECF No. 111), and which the

Court formally denied by Order of November 8, 2019 (ECF No. 114). After the parties’ post trial

submissions, the Court by its February 19, 2020 Memorandum and Verdict finally disposed of all issues

and claims then pending. Accordingly, the only item extant in this litigation is Plaintiffs’ Motion for

Attorneys’ Fees and Costs which Defendants now contest.



III.    ARGUMENT

        A.      Defendants’ Motion for Attorneys’ Fees Is Untimely and Must be Stricken

                1.       Failure to Comply with Rule 54(d)(2)(B)(1) F.R.C.P.

                Rule 54(d)(2)(B)(i) specifies the time in which a party is to file a motion for

attorney’s fees, as follows:

                       (a) Definition; Form. “Judgment” as used in these rules includes a
                decree and any order from which an appeal lies. A judgment should not
                include recitals of pleadings, a master’s report, or a record of prior
                proceedings.
                                                   ...

                       (A) Claim to Be by Motion. A claim for attorney’s fees and related
                nontaxable expenses must be made by motion unless the
                substantive law requires those fees to be proved at trial as an
                element of damages.

                       (B) Timing and Contents of the Motion. Unless a statute or a court
                order provides otherwise, the motion must:
                               (i) be filed no later than 14 days after the entry of judgment;
                               (Emphasis added)

        The gateway issue for the disposition of Defendants’ Motion is its timeliness under Rule

54(d)(2)(B)(i). Any motion for Plaintiffs’ attorneys’ fees was required to be filed no later than March
                                                        6
            Case 2:17-cv-01073-CFK Document 130 Filed 06/29/20 Page 7 of 26




4, 2020. Yet, in inexplicable disregard for the time in which to file their Motion, Plaintiffs delayed

their filing until June 15, 2020. The Court’s February 19, 2020 Memorandum and Verdict

constituted a “judgment” within the meaning of Rule 54. A final judgment in federal court is “The

last decision from a court that resolves all issues in dispute and settles the parties' rights with respect

to those issues. A final judgment leaves nothing except decisions on how to enforce the judgment,

whether to award costs, and whether to file an appeal.” See Wex, Legal Information Institute at the

Cornell Law School, https://www.law.cornell.edu › wex. (Emphasis added).

        “Judgment” is commonly defined as follows:
   “A decision by a court or other tribunal that resolves a controversy and determines the rights and
   obligations of the parties.
     A judgment is the final part of a court case. A valid judgment resolves all the contested issues and termin-
   ates the lawsuit, since it is regarded as the court's official pronouncement of the law on the action that
   was pending before it. It states who wins the case and what remedies the winner is awarded. Remedies
   may include money damages, injunctive relief, or both. A judgment also signifies the end of the court's
   jurisdiction in the case. The Federal Rules of Civil Procedure and most state rules of civil procedure allow
   appeals only from final judgments.
   A judgment must be in writing and must clearly show that all the issues have been adjudicated. It must
   specifically indicate the parties for and against whom it is given. Monetary judgments must be definite,
   specified with certainty, and expressed in words rather than figures.”
   https://legal-dictionary.thefreedictionary.com/Judgment.

                It is self-evident that the Court’s February 19, 2020 Memorandum and Verdict

constitute a “judgment”. Those rulings were rendered and docketed after a bench trial at which the

parties had full opportunity to present all of their claims and defenses and to present post trial

submissions; they constitute the last decision from this Court that resolved all of the issues in

dispute and settled the parties' rights with respect to those issues; the Court’s written Memorandum

and Verdict resolved all of the contested issues and terminated the lawsuit, since it is

regarded as the Court's official pronouncement of the factual findings and the law in the action that

was pending before it (see the Clerk of Court’s Civil Docket Sheet for this case wherein this case is

marked “CLOSED”); and makes clear that all of the issues in the case had been adjudicated. See,

                                                       7
            Case 2:17-cv-01073-CFK Document 130 Filed 06/29/20 Page 8 of 26




e.g., Bane v. City of Philadelphia, C.A. No. 09-2798 (E.D. Pa. Aug. T26, 2010) (The two

requirements for entry of judgment under Rule 54(b) are: (1) that the order at issue be a final

judgment, meaning the "ultimate disposition of an individual claim entered in the course of a

multiple claims action," and (2) that there must be "no just reason for delay," taking into account

both judicial administrative interests and the equities involved. Curtiss-Wright Corp. v. Gen. Elec.

Co., 446 U.S. 1, 7-8 (1980) (quoting Sears, Roebuck Co. v. Mackey, 351 U.S. 427, 436-37 (1956));

Gerardi v. Pelullo, 16 F.3d 1363, 1371 (3d Cir. 1994); see also, Lauro Lines S.R.L. v. Chasser, 490

U.S. 495 (1989); eds Adjusters, Inc. v. Computer Sciences Corp.,149 F.R.D. 86, 88 (E.D. Pa. 1993)

(28 U.S.C. Section 1291(Final Decisions of District Courts) defines a final judgment as a decision by

the district court that ends the litigation on the merits and leaves nothing for the court to do but

execute the judgment); In re Diet Drugs Prods. Liab. Litig., 401 F.3d 143, 154 (3d Cir. 2005) (It is

well-established that, with certain exceptions, the Court of Appeals generally has jurisdiction to

review only “final decisions” of the district Court pursuant to 28 U.S.C. §1291); Bell Atlantic PA,

Inc. v. PA Public Utility Comm’n, 273 F.3d 337, 342 (3r Cir. 2001) (“A decision ordinarily is final

when it ends the litigation and leaves nothing for the court to do but execute the judgment.”).

       Accordingly, Defendants’ failure to file their Motion for attorneys’ fees by March 4, 2020 is

fatal and must be stricken in that Plaintiffs failed to file their Motion within 14 days of the Courts’

February 19 Memorandum and Verdict-Order

               2.      Assertion of “Excusable Neglect” for the Failure to Timely File the Motion is
                       Baseless

               In an effort to overcome the untimeliness of their Motion, Defendants posit a fatuous

proposition that the delay was caused by COVID-19 and the negative effect that the virus had on

Counsels’ “ability to do business”. (Defendants’ Memorandum at 2). They speculate that the

Chinese community was in “panic and chaos” at that time.

                                                    8
            Case 2:17-cv-01073-CFK Document 130 Filed 06/29/20 Page 9 of 26




       The assertion that Counsels’ ability to do business was negatively affected from 2/19/20 to

the 6/5/20 initial filing of the Motion due to COVD-19 is belied by even a cursory review of the most

recent 150 plus additional cases Counsel certifies to have been involved in during that period. For

example, Plaintiff’s Counsel (Troy, Schweitzer and Lim) filed at least three Complaints in the

Southern District of New York in March, 2020, at the height of the virus in New York (see 20-cv-

02641; 20-cv-02653; 20-cv-02633), as well as at least two amended Complaints during the COVID-

19 period they allege (see 19-cv-11924; 19-cv-11895). Also, during the claimed COVID-19 period,

Counsel engaged in substantial substantive work including such things as opposition to dismissal

motion, class certification litigation and motion to disqualify. Indeed, in Case No. 19-cv-11895, the

Court issued a COVID-19 Order providing for the continued processing of the case.

       Furthermore, Counsels’ Certification shows that the instant Motion took only 4.5 hours on

6/8/20 to prepare which is understandable (i) since the fee application largely tracks Counsels’ fee

application in Zhang v. Chongqing, No. 18-cv-10559 (D.N.J. 11/26/19)(Unpublished), cited by

Counsel in his Certification (ECF No 129-1 at ¶23); (ii) since the data, case records and billings are

all computerized and available in an instant; and (iii) since Counsel undoubtedly has available to

them (as the afore cited active case records demonstrate) strategically aligned technology, systems

and processes to easily enable work from home, finding and analyzing materials quickly and

efficiently, architecture supporting the delivery of legal services, and other insourced and outsourced

solutions to generating work product. Moreover, none of the COVID-19 related temporary Notices

and Standing Orders of the Eastern District of Pennsylvania alter or otherwise suspend the filing of

materials electronically with the Court or remote access to the Court. Indeed, the Court’s Standing

Order of 5/29/20 expressly provides for the continuation of electronic filing, implicitly, if not

explicitly, anticipating that counsel will continue the processing of their cases (see


                                                    9
             Case 2:17-cv-01073-CFK Document 130 Filed 06/29/20 Page 10 of 26




https://www.paed.uscourts.gov/documents/standord/Standing%20Order%20%20Second%20Extension%20of

%20Adjustments.pdf):

                Clerk’s Office Operations and Electronic Filing

                13. The Clerk’s Office in the James A. Byrne U.S. Courthouse in Philadelphia will
                remain open and operational, but public access to the Clerk’s Office will continue to be
                restricted until further notice.

                14. All registered users of the CM/ECF system are required to electronically file any
                case-related documents that can be filed electronically through the CM/ECF system,
                including complaints, amended complaints, and third-party complaints in civil cases;
                notices of removal; and petitions for writs of habeas corpus. The restrictions set forth in
                Local Civil Rule 5.1.2, subsection 2(b), stating that initial papers in civil cases cannot be
                electronically filed by counsel shall remain suspended until further notice.

                15. Any document that cannot be electronically filed should be emailed in PDF format to the
                following address: PAED_DOCUMENTS@PAED.USCOURTS.GOV. When emailing
                documents, filers should indicate the case number and the title of the document or
                pleading in the subject line of the email.

        Lastly, the assertion of “panic and chaos” among the Chinese community is so unrelated to Counsels’

preparing and filing the instant Motion as to be rejected out of hand.

        B.      Legal Standard for Award of Attorneys’ Fees under the FLSA

                The Court in Shattuck v. Harmon Heating & Air Conditioning, LLC, C.A. No. 18-cv-

1507 (E.D. Pa. 7/16/19) concisely summarized at page 2-3 of the Court’s Memorandum Opinion, the

legal standards to be considered in evaluating a request by a successful plaintiff for attorneys’ fees

under the FLSA:


               The FLSA provides that the prevailing party is entitled to "reasonable attorney's fees"
      and "costs of the action." 29 U.S.C. § 216(b). The district court has the discretion to award
      reasonable attorney's fees. Hensley v. Eckerhart, 461 U.S. 424, 437 (1983). The district court is
      afforded high discretion in determining the proper amount of the award. Bell v. United Princeton
      Prop., Inc., 844 F.2d 713, 721 (3d Cir. 1989).

               The standard for calculating a proper award for attorney's fees is the lodestar method.
      "The lodestar formula multiplies the reasonable number of hours expended by a reasonable
      hourly rate." Squires Golf Club v. Bank of America, No. 10-6734, 2011 WL 1050426, at *1 (E.D.
      Pa., Mar. 22, 2011) (citing Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)). In reviewing an
      award of reasonable attorney's fees, "it is necessary that the Court `go line, by line, by line'

                                                       10
            Case 2:17-cv-01073-CFK Document 130 Filed 06/29/20 Page 11 of 26




      through the billing records supporting the fee request." Id. (citing Evans v. Port Auth. Of N.Y. &
      N.J. 273 F.3d 346, 362 (3d Cir. 2001)). "The lodestar is presumed to be the reasonable fee." Rode
      v. Dellarciprete, 892 F.2d 1177, 1183 (3d Cir. 1990) (citing Blum v. Stenson, 465 U.S. 886, 897
      (1984)). The party seeking attorney's fees has the burden to prove that its request for
      attorney's fees is reasonable. Id. "To meet its burden, the fee petitioner must `submit
      evidence supporting the hours worked and rates claimed.'" Id. (quoting Hensley v.
      Eckerhart, 461 U.S. 424, 433 (1983)) (Emphasis added).

     However, the district court has the discretion to make certain adjustments to the lodestar" and
     the party seeking any such adjustment "has the burden of proving that an adjustment is
     necessary." Id. "The court also can deduct hours when the fee petition inadequately documents
     the hours claimed." Id. Duplicative, redundant or excessive fees should not be rewarded. Interfaith
     Community Org. v. Honeywell Int'l, Inc., 426 F.3d 694 (3d Cir 2005).

See also, Shesko v. City of Coatesville, 2004 U.S. Dist. LEXIS 16793 (E.D. Pa. 8/24/04).

         The "success" of an FLSA plaintiff is determined by comparing the relief requested to the relief

obtained: "The failure to receive the degree of relief requested may be indicative of a failure to

achieve sufficient success in the litigation to justify a fully compensatory attorneys’ fee."
Jackson v. McKoy, 809 F.2d 785 (4th Cir. 1987). A fee award "must be fair" but is not intended

to "produce windfalls to attorneys." Martin v Cavalier Hotel Corp., 48 F.3d 1343, 1359 (4th Cir.

1995).

         Where recovery of private damages is the purpose of ... civil rights litigation, a district
         court, in fixing fees, is obligated to give primary consideration to the amount of damages
         awarded as compared to the amount sought. [citation omitted] Such a comparison
         promotes the court's “central” responsibility to “make the assessment of what is a
         reasonable fee under the circumstances of the case.” [citation omitted] Having considered
         the amount and nature of damages awarded, the court may lawfully award low fees or
         no fees without reciting the 12 factors [set forth in Johnson] bearing on reasonableness
         [citation omitted] or multiplying “the number of hours reasonably expended…by a
         reasonable hourly rate [citation omitted].”

Farrar v. Hobby, 506 U.S. 103, 114-115 (1992) (Emphasis added).

         We hold that the extent of a plaintiff’s success is a crucial factor in determining the
         proper amount of an award of attorneys’ fees.... [W]here the plaintiff achieved only
         limited success, the district court should award only the amount of fees that is reasonable
         in relation to the results obtained.

Hensley v. Eckerhart, 461 U.S. 424, 440, 103 S.Ct. 1933 (1983).

         When a plaintiff obtains “but an insignificant portion of the relief she originally

                                                    11
           Case 2:17-cv-01073-CFK Document 130 Filed 06/29/20 Page 12 of 26



requested and ... has failed to prevail on her most consequential claims, she is entitled to only a

fraction of her attorneys’ fees." Hetzel v. County of Prince William, 89 F.3d 169, 173-74 (4th Cir.

1996) (emphasis added); see also, Ford v. Rigidply Rafters, Inc., 999 F. Supp. 647,651 (D. Md.

1998) ("If the plaintiff achieves only a limited or partial success, the full award of attorneys’ fees

may be excessive, even if all the claims are interrelated.”


       The court typically is to apply the "lodestar" approach, i.e., consider the "number of

reasonable hours expended times a reasonable rate." Brodziak v. Runyon, 143 F.3d 194, 196

(1998) (emphasis added). The court may consider the twelve "Johnson" factors [set forth in

Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (1974)] which are:

           (1) the time and labor expended; (2) the novelty and difficulty of the questions raised; (3)
           the skill required to properly perform the legal services rendered; (4) the attorney's
           opportunity costs in pressing the instant litigation; (5) the customary fee for like work; (6)
           the attorney's expectations at the outset of the litigation; (7) the time limitations imposed
           by the client or circumstances; (8) the amount in controversy and the results obtained; (9)
           the experience, reputation and ability of the attorney; (10) the undesirability of the case
           within the legal community in which the suit arose; (11) the nature and length of the
           professional relationship between attorney and client; and (12) attorneys' fees awards in
           similar cases.

    ld., at 196, citing EEOC v. Service News Co., 898 F.2d 958 (4th Cir. 1990), quoting Barber v.

    Kimbrell's Inc., 577 F.2d 216 (4th Cir. 1978).
         Most recently, on 6/23/20, the Court in Morgan v. RCL Management, LLC, C.A. No. 18-

   cv-00800 (E.D. Pa. June 23, 2020) at 7-8, expounded on the method of assessing the

   reasonableness of attorneys’ fees to be paid to a successful FLSA plaintiff, stating:


               Courts within the Third Circuit generally apply the "percentage-of-recovery"
       method when assessing the reasonableness of an attorney's fee award. See, e.g.,"
       Mabry v. Hildebrandt, No. 14-5525, 2015 WL 5025810, at *3 (E.D. Pa. Aug. 24,
       2015). "In this Circuit, the percentage of recovery award in FLSA common fund
       cases ranges from roughly 20-45%." Id.at *4 (collecting cases). Plaintiffs' request for
       attorneys' fees of $19,640.00 falls below that range, accounting for approximately seventeen
       percent of the total recovery ($114,332.50). (Footnote omitted).

                                             ...
                                                     12
            Case 2:17-cv-01073-CFK Document 130 Filed 06/29/20 Page 13 of 26


               Setting aside this work performed, the reasonableness of counsel's requested fee
       is additionally confirmed by considering the award that would have been
       permitted when applying the "lodestar" method. The Third Circuit recommends
       that "district courts use the lodestar method to cross-check the reasonableness of a
       percentage-of-recovery fee award." In re AT&T Corp., 455 F.3d 160, 164 (3d
       Cir. 2006). The lodestar formula "requires multiplying the number of hours
       reasonably expended by a reasonable hourly rate." Maldonado v. Houstoun, 256
       F.3d 181, 184 (3d Cir. 2001).
       Here, Plaintiffs’ request for attorneys’ fees in the amount of $135,203 amounts to 2.25 times

the total recovery of $59,891.38 (including liquidated damages), well above the percentage recovery

range of 20-45%.


       Accordingly, the attorneys’ fees request is significantly unreasonable given the amount

of the recovery. Additionally, as recommended by the Third Circuit, the following analysis in

Part C. below, using the lodestar method to “cross-check” the reasonableness of a percentage-

of-recovery fee award, similarly demonstrates the unreasonableness of the requested $135,203

in attorneys’ fees.


       C.      Plaintiffs Were Substantially Unsuccessful in This Litigation and the
               Attorneys’ Fees They Have Requested are Grossly Unreasonable

               1.     Abandonment of Collective Action and Class Claims


               Plaintiffs filed this case as a collective action and sought to represent a class of what

they claimed was 40 to 50 putative plaintiffs. On March 5, 2019, Plaintiffs filed a Motion for

conditional certification of a collective action (ECF No. 37) with accompanying affidavit (ECF No.

38) and supporting memorandum (ECF No. 39). Defendants opposed a conditional certification and

on March 27, 2019, the Court granted a conditionally certified collective action. Thereafter, very

extensive discovery relating to the collective was pursued by Plaintiffs, notices were drafted and sent

to putative collective members. Defendants then filed a Motion and supporting Memorandum to




                                                   13
           Case 2:17-cv-01073-CFK Document 130 Filed 06/29/20 Page 14 of 26




Decertify the Conditional FLSA Collective Certification of March 27, 2019 (ECF Nos. 85 and 86) on

September 18, 2019, as prescribed by the Court’s scheduling order. Plaintiffs’ response to that

Motion was due on either September 27, 2019 or October 2, 2019. Plaintiffs, however, did not file

any response to that motion and disavowed any claims for a collective and/or class group. By

Order of October 7, 2019, the Court granted that Defendants’ Motion and ordered that “the matter

will proceed with six individual Plaintiffs.” (ECF No. 89). Thus, there remained in this case only the

claims of the six named Plaintiffs in their individual capacities. The Court then held the bench trial

on the individual claims of the six Plaintiffs with their Counsels’ full consent and acquiescence.

       Despite the relinquishment of the collective action claims and Plaintiffs abandoned of those

claims after this extensive discovery and briefing, Plaintiffs now seek to be paid attorneys’ fees for

their Counsels’ fanciful and predictably doomed pursuit of the unsuccessful collective action As

Plaintiffs’ Counsels’ time records show (Doc. No. 129-2), for the periods from 2/5/19 to 6/10/19 and

from 6/14/19 to 6/17/20, Plaintiffs’ audaciously claimed attorneys’ fees for 59.32 hours expended on

the abandoned collective and class claims for which Plaintiffs now seek to recover attorney fees, as

follows:

               Name:                   Hours:            Hourly Rate:                Total:

               J. Troy                38.98               $550                       $21,439

               A. Dong                2.67                $300                       $801

               A. Schweitzer          .58                 $350                       $203

               P. Kilaru              14.59               $200                       $2918

               M. Huang               1.75                $150                       $262.5

               K. Willard             .75                 $350                       $262.5

                                      59.32                                          $25,886


                                                   14
             Case 2:17-cv-01073-CFK Document 130 Filed 06/29/20 Page 15 of 26




In that Plaintiffs did not prevail in any sense on their collective and class claims, they have no

entitlement to attorneys’ fees relating thereto. Accordingly, the requested attorneys’ fees must be

reduced by $25,886.



                   2.      Unsuccessful On All Claims Except Count II Overtime Claim and
                           Related Liquidated Damages

                           According to the Court’s Memorandum at 1-2, only the following claims from

Plaintiffs’ Amended Complaint remained in the case for the Court’s final determination:

                           (1) minimum wage claims (Counts I and II) on behalf of Geng alone;

                           (2) unpaid overtime claims (Counts III and IV on behalf of all Plaintiffs;

                           (3) illegal tip retention claims (Counts V and VI) on behalf of 5 of the 6

                           Plaintiffs in violation of the FLSA and PMWA.

Other claims raised by Plaintiffs were liquidated damage and “reckless disregard” damage (Court

Memorandum at Part V. and ¶132). As shown on pages 3-5 supra, the Plaintiffs prevailed only on

Count II (Overtime) and related liquidated damages, and lost on all of the remaining claims.

Accordingly, only 5 Plaintiffs (Chi’s claims were precluded by the statute of limitations) were

awarded unpaid overtime of $29,945.69 plus liquidated damages of $29,945.69 (totaling $59,891.38)

and nothing else. Plaintiffs, however, sought unpaid wages of $323,300.06 plus liquidated damages

of $323,300.06 (totaling $646,600.12). Thus, Plaintiffs prevailed on just 9.26% of their claims.

Employing the instruction of Farrar, 506 U.S. at 114-115 (quoted on page 11 supra), the requested

attorneys’ fees must be reduced by 90.74% ($122,683.22) leaving awardable fees, if any, of

$12,519.78.6


6
 Given that fees attributed to the claim for collective action status of $25,866 are not recoverable, Plaintiffs have no
entitlement to any fees. In conjunction with their Motion, Plaintiffs have not provided the Court with their fee
agreements with the Troy Law Firm, so it is unknown how much the Troy Firm can expect from awarded damages.
                                                             15
              Case 2:17-cv-01073-CFK Document 130 Filed 06/29/20 Page 16 of 26



         D.        Lodestar Assessment and Adjustments

                  1.       Unreasonable Hourly Rates

                           Plaintiffs’ Counsel petition the Court to award the following hourly rates:

                                     Mr. Troy - $550/hour

                                     Mr. Schweitzer (lead trial counsel) - $350/hour

                                     Ms. Kilaru - $200/hour

In Williams v. NCO Financial Systems, Inc., C.A. No. 10-5766 at 7 (E.D Pa. 5/10/11), the court

stated with respect to the reasonableness of a requested hourly rate that: “To determine a reasonable

hourly rate, an attorney’s customary billing rate is the proper starting point, supplemented by

consideration of the hourly rate common in the market place and any relevant Johnson factors” citing

Missouri v. Jenkins, 491 U.S. 274, 285 (1989) (“[W]e have consistently looked to the market place

as our guide to what is ‘reasonable’”).

         Particularly in view of Plaintiffs’ failure to provide the Court with learned affidavits attesting

to Plaintiffs’ Counsels’ skill and experience, and the prevailing market rates7, it is prudent to use

prior court findings and submissions, as well as the Community Legal Services hourly rate fee

schedule8 in order to demonstrate that these requested rates are above the prevailing market rates and

excessive, even accounting for augmentation under the Johnson factors:

         In Morgan v. RCL Management, LLC, C.A. No. 18-cv-00800 (E.D. Pa. June 23, 2020) at 8,

the most recent FLSA fee petition decision in this judicial district, the Court found that “fees based




7
 For use of affidavits in a fee petition, see Robinson v. Equifax information, 560 F.3d 235, 245-46 (4th Cir. 2009) and
Spell v. McDaniel, 824 F.2d 1380, 1402 (4th Cir. 1987).
8
  In Williams, id., at 8-9, the Court noted that the fee schedule established by Community Legal Services (“CLS”), a
Philadelphia-based organization, has been cited with approval by the Third Circuit Court of Appeals and the Eastern
District of Pennsylvania as fairly reflecting prevailing market rates in Philadelphia. See, Maldonado, id.; Peltzer v. City
of Philadelphia, C.A. No. 7-0083, 2011 WL 611817 *9 (E.D. Pa. 2011).

                                                             16
           Case 2:17-cv-01073-CFK Document 130 Filed 06/29/20 Page 17 of 26


on a rate of $400 per hour [were] reasonable in light of the prevailing market rates in the

community” (citing Musa v. Soar Corp., C.A. No. 13-2847, 2015 WL 619615 at *3 (E.D. Pa. 2015)

(approving a $400 hourly rate for Plaintiff’s attorney in an FLSA action).

       Further, in one of the Troy Firm’s cases, Zhang, id., cited by Plaintiffs herein (Certification,

ECF No. 129-1 at ¶23), Plaintiffs cited cases in which the Troy Firm was involved and fees awarded.

See, Kang Wei Looi v. Meng Wang, C.A. No. 13-cv-1684, 2014 U.S. Dist. LEXIS 1079217 at *8

(D.N.J. 2014) ($500 hourly rate to lead attorney and $350 per hour to associate attorney); Santiago v.

Lucky Lod Buffet, Inc., 2016 U.S. Dist. LEXIS 146089 at *4 (D.N.J. 2016) (hourly rates of $450 and

$375). Also, in the Attorney’s Certification in Zhang, attorney Kilaru requested and was awarded an

hourly rate of $150).

       Additionally, in Mr. Schweitzer’s Certification in Zhang,(ECF No. 28 at ¶28), it is stated that

Mr. Troy was previously awarded $400 per hour in the following cases: Shen and Wang v. Number

One Fresco Tortillas, Inc., C.A. No. 16-cv-02015 (S.D.N.Y.); Singh v. Dany Restoration, Inc., C.A.

No. 17-cv-03787 (S.D.N.Y. 2018). It is further stated by Mr. Schweitzer that he was awarded $250

per hour in Singh (ECF No. 28 at ¶35). Also, Ms. Kilaru requested and was awarded $150 per hour

in Singh. (Schweitzer Certification ECF NO. 28 at ¶38; Troy Certification, ECF 129-1 at ¶87).

       Moreover, the CLS fee schedule (clsphila.org/about-community-legal-services/attorney-

fees/) effective 7/1/18, provides for attorneys with 2-5 years of experience an hourly rate range of

$230-$275. Mr. Schweitzer who was lead trial counsel has 4 years of legal experience, yet seeks an

hourly rate of $350.

       Accordingly, an analysis of the foregoing indicates that Mr. Troy’ hourly rate should not

exceed $400; Mr. Schweitzer’s hourly rate should not exceed the range of $230-$275; and, Ms.

Kilaru’s hourly rate should not exceed $150 for the compensable paralegal tasks, if any, she

performed as described below.


                                                  17
            Case 2:17-cv-01073-CFK Document 130 Filed 06/29/20 Page 18 of 26




       2.      Vague Descriptions, Duplication, Redundancy, Non-Compensable and
               Unnecessary Hours Requested
               “When awarding fees, a district court must ‘decide whether the hours set out were

    reasonably expended for each of the particular purposes described and then exclude those that

    are excessive, redundant, or otherwise unnecessary’”. Williams, id., at 11 citing Interfaith

    Community Org. v. Honeywell, 426 F. 3d 694, 710 (3d Cir. 2005). The Court in Williams, id.,

    continued “In response to the specific objections made by a party opposing the award of fees and

    costs, a court must conduct a ‘thorough and searching analysis’ to identify charges that should

    be excluded (citations omitted). Time that would not be billed to a client cannot be imposed on

    an adversary (citation omitted)”. In that regard, it must be noted that there were 12 time

    filers who submitted time for this case even though it did not present novel or difficult

    issues or questions and required only a day and one half for trial.


               (a) Vague Descriptions and Duplications


               Vague time descriptions in billing records that are submitted in support of a fee petition

are a disfavored billing practice since they inhibit a court’s review of the reasonableness of the time

expended and such practice warrants a downward adjustment in the fee award. See, Shattuck v.

Harmon, id.; Shesko v. City of Coatesville, 2004 U.S. Dist. LEXIS 16793 (E.D. Pa. 8/24/04); Williams v.

NCO Financial Systems, Inc., C.A. No. 10-5766 at 7 (E.D Pa. 5/10/11); Rum Creek Coal Sales, Inc. v.

PCS Nitrogen, Inc., 31 F.3d 169, 180 (4th Cir. 1997) (“We have frequently exhorted counsel to describe

specifically the tasks performed, a practice which is especially necessary when we review an award in

a case where the plaintiff has not prevailed on all the claims.”) (Emphasis added); Local 32B-32J

Service Employees Int’l Union v. Port Authority of New York, 180 F.R.D. 251 (S.D.N.Y. 1998)

(reducing award by 20% for vague time entries such as “preparation for trial” and “research and draft

papers”).
                                                   18
           Case 2:17-cv-01073-CFK Document 130 Filed 06/29/20 Page 19 of 26



               The billing descriptions submitted by Plaintiffs (ECH No. 129-2) are replete with vague

and “block billing” (lumping multiple task into single, undivided amounts of time) descriptions. In

fact, Plaintiffs themselves have even admitted that the time records they submitted only identified “the

general subject matter of each time expenditure.” (Memorandum in Support at 5 (ECF No. 129-4

at 5)) (Emphasis added). It is problematic to use such vague time entries as “preparation for trial”,

research and draft papers”, “legal research”, “digest transcripts”, and preparation for depositions” (in

which the time biller did not even participate).


               For example, some of Plaintiffs’ Counsel time descriptions include such unacceptable

    descriptions of tasks as:


                       Mr. Byun – 3/21/17 “review file”
                                    4/21/17 “review samples for opposing mtd”
                                    4/21/17 “review client info”
                                    4/26/17 “Review Amended Complaint”
                                    5/16/17 “review case file, deadlines, database”
                       Ms. Huang – 5/2/17 “review Amended Complaint”


                       Mr. Troy – 10/15/18 “Respond to Reporter Inquiry”
                                   10/17/18 “Reconnect with Chi”
                                   3/5/19 “confer with local counsel”

                                   7/23/19 “meeting re depositions w/ Aaron Schweitzer, Adam
                                           Dong” [Duplication]
                       Ms. Kilaru – 5/8/19 “review”

                                    6/18/19 “review”

                                    6/25/19 “review”

                                    6/27/19 “review”
                                                   19
Case 2:17-cv-01073-CFK Document 130 Filed 06/29/20 Page 20 of 26


                       6/27/19 “review”

                      7/16/19 “review”

                      7/22/19 “review [63], [64]”

                       7/25/19 “review [66]”

                       9/4/19 “review [74]-[79]”

                       9/18/19 “review [85]”

                       9/19/19 “review [86]”

                       10/10/19 “review [89o]”

                       10/21/19 “review [91]-[92]”

                       10/22/19 “Review discovery file”

                       10/23/19 “review [101]-[107]”

                       10/27/19 “review [108]-[109]”

                       10/30/19 “review [110]”

                       10/30/19 “review [113]”

                       10/30/19 “review [112]”

                       11/04/19 “review [111]”

                       2/20/20 “review [125]”

                       3/5/20 “review [126]”

         Mr. Willard – 5/28/19 “Review case status + procedural posture”

                       6/14/19 “Review Defs’ document production to help prepare
                               clients for deposition”
         Mr. Dong – 7/23/19 “meeting Re depos w/JT, AS [Duplication]

                    8/26/19 “deposition prep client Xie, Junyi”

                                  20
      Case 2:17-cv-01073-CFK Document 130 Filed 06/29/20 Page 21 of 26




                  Mr. Schweitzer- 9/16/19 “confer with Local counsel”

                                    9/16/19 “confer with Local counsel”

                  Mr. Carvalho – 10/4/19 “review [88]”

                                   10/10/19 “review [89-90]”

                                   10/21/19 “Test of VideoConference with court and
                                            Tom((client in China)
                                   10/21/19 “Test for VideoConference
                                             with court and client-client failed to install app”
                                   10/24/19 “Test with court – VideoConference”
                                   12/16/19 “review [119], [120], [121]”
                  Mr. Van Laar – 9/9/19 “Review e-mails”
                                    9/11/19 “Review and analyze additional records”
                                    9/12/19 “Review e-mails re; discovery”
                                    9/13/19 “Review and analyze deps of Defendants. Draft and
                                            review and reply e-mails
                                    9/19/19 “Review and analyze discovery requests. Conf:
                                             GPL”
                                    10/22/19 “Review e-mails”
                                    10/25/19 “Review e-mails. Continued review trial exhibits.
                                             Prep for trial”
                  Mr. Lentz – 9/12/19 “Review deposition transcripts”
                               10/7/29 “Conf Vince/review documents on damages/discuss trial
                                        plan”
           Accordingly, in light of Counsels’ excessive and vague entries and occasional block

billing, there must be a substantial reduction of hours sought by the aforementioned attorneys.




                                              21
       Case 2:17-cv-01073-CFK Document 130 Filed 06/29/20 Page 22 of 26



           (b) Local Counsel


           In this case, Plaintiff seeks fees for tasks in which their local counsel unnecessarily

duplicated efforts or prepared for tasks in which they did not participate. Initially, Defendants

should not have to compensate Plaintiffs for time spent by substitute local counsel Bochetto &

Lentz as a consequence of the internal disputes between the Troy Firm, pro hac vice counsel,

and its initial local counsel selected by it. Further, the submitted time records demonstrate that

there was no recognizable division of responsibility between local counsel and the Troy Firm, or

between local counsel inter se, except for trial related time entries. All of the 8.1 hours recorded

by local counsel Gavin Lentz, who has requested the excessive hourly rate of $495, was spent in

analyzing and reviewing materials and proceedings that not only duplicated work done by Troy

Firm attorneys and prior local counsel but was similarly reviewed and analyzed by his own

partner Vincent Van Laar. Not only was the review and analysis by Mr. Lentz unnecessary but it

was work already done threefold by other counsel. Under such circumstances, Defendants

should not have to compensate Mr. Lentz for tasks that had also been undertaken by at least

three other attorneys (Messrs. Troy, Schweitzer and Van Laar). Accordingly, the 8.1 hours

recorded by Mr. Lentz must be excluded from the Plaintiffs’ fee requests.


           As for the tasks recorded by Mr. Van Laar, the bulk of his recorded time also was

spent in the review, analysis and update of materials which were duplicative of the tasks

performed by Mr. Schweitzer, especially as they pertain to trial preparation. Although not

substantively necessary, Mr. Van Laar as local counsel did not inappropriately attended trial as

local counsel, even though he had no active participation in the trial itself. But for his time spent

at trial (15 hours), all other hours recorded by Mr. Van Laar were unnecessary and/or redundant.

In fact Mr. Van Laar did not even sign most of the Plaintiffs’ pretrial or post trial submissions


                                               22
       Case 2:17-cv-01073-CFK Document 130 Filed 06/29/20 Page 23 of 26



(See FCF Nos. 99, 109, 122, 127 and 129).


           Accordingly, all of Mr. Van Laar’s recorded time except for his 15 hours of trial time

must be excluded from Plaintiffs’ fee petition.


           (c) Paralegal and Administrative/Clerical Tasks


           Most of the paralegal work recorded on the Troy Firm billing records were for purely

clerical or administrative tasks which should be excluded from a fee award, if any. It has been

said that purely clerical tasks are ordinarily part of a legal office’s overhead (which normally is

factored into the hourly rate and they should not be compensated for at all absent unusual

circumstances. See, e.g., Williams, id. at n.7 (“Although the Court finds that the hourly rates

billed by the paralegals are reasonable and that the paralegals performed work within the proper

time-period, as explained below, the administrative work performed by the paralegals is not the

type normally billed to a client and therefore will be excluded from the fee calculus”). The Court

continued at 12:


                   …Defendant has made a persuasive argument that 1.5 hours expended by
                   paralegals on administrative tasks such as opening a file in a data base,
                   mailing letters and copying documents to a CD should be excluded from
                   Plaintiff’s petition. Administrative tasks are not the type normally billed to a
                   paying client and Plaintiff cannot recover for these costs. See Spegon v.
                   Catholic Bishop of Chicago, 175 F. 3d 544, 552 (7th Cir. 1999) (finding the
                   district court did not abuse its discretion by disallowing attorney’s time spent
                   on administrative tasks and striking nearly all of the paralegal’s hours).
Other examples of excludable clerical tasks are the filing of documents with the Court, issuing

summonses, scanning and mailing documents, reviewing files for information, printing

pleadings, organizing documents, creating notebooks or files, assembling binders, emailing

documents and making logistical phone calls. See Two Men & A Truck, Inc., 128 F. Supp. 3d

919, 929-30 (2015).


                                               23
             Case 2:17-cv-01073-CFK Document 130 Filed 06/29/20 Page 24 of 26




                Here, virtually all of the billings of Ms. Huang, Mr. Carvalho, Ms. Baker and Ms.

    Wolf, as well as a significant portion of the tasks of Ms. Kilaru described above, fall within

    these excluded categories of services.


                According, no fees should be awarded for the tasks performed by these individuals.


        E.      Non-Recoverable Costs


                Inexplicably relying upon 43 P.S. §333.133, rather than the governing federal statute

    at 28 U.S.C. §1920 (Taxation of Costs), Plaintiffs request to be reimbursed for costs in the

    amount of $6,875.58 (including local counsel) having submitted no receipts. Substantial

    portions of the request for costs are not recoverable. Only those costs specifically mentioned in

    28 U.S.C. S 1920 are taxable. See, Crawford Fitting Co. v. J.T. Gibbons, 482 U.S. 437, 442

    (1987). Thus, the Court must deny all other costs requested. The following costs are taxable:

                (1) Fees of the clerk and marshal;
                (2) Fees for printed or electronically recorded transcripts necessarily obtained for use in the
                case;
                (3) Fees and disbursements for printing and witnesses;
                (4) Fees for exemplification and the costs of making copies of any materials where the copies
                are necessarily obtained for use in the case;
                (5) Docket fees under section 1923 of this title;
                (6) Compensation of court appointed experts, compensation of interpreters, and salaries, fees,
                expenses, and costs of special interpretation services under section 1828 of this title.

The following costs sought by Plaintiffs are not within Section 1920, and thus, are not taxable:

                Travel Mileage 1/11/19 - $225.80
                Travel Mileage 8/6/19 - $114.84
                Amtrak travel from New York City: 9/4/19 - $120; 10/7/19 - $181; 10/27/19 - $122;
                                                    10/29/19 - $122
                Trial Binders/Printing – 10/25/19 - $208.32
                Lodging (3 nights) 10/29/19 - $1055.43


Non-reimbursable amount total - $1941.07. Accordingly, the request for cost must be adjusted downward to

$4,934.51.
                                                      24
           Case 2:17-cv-01073-CFK Document 130 Filed 06/29/20 Page 25 of 26



       III.    CONCLUSION

               Accordingly, for the reasons set forth herein, it is submitted that Plaintiffs’ Motion for

Attorneys’ Fees and Costs must be stricken. Alternatively, Plaintiffs have not shown entitlement to

any attorneys’ fees, and in any event, any fees awarded should not exceed 7.8% of the requested

$135,168 in fees, or $10,545.84 and $4,934.51 in reimbursable costs.



                                                        Respectfully submitted,



                                                        /s/ Vincent J. Pentima

                                                        Vincent J. Pentima (Pa. ID No. 18523)
                                                        PENTIMA LAW FIRM PLLC
                                                        30 Rock Hill Road
                                                        Bala Cynwyd, PA 19004
                                                        Telephone: (267) 670-2796
                                                        Facsimile: (610) 668-3306
                                                        Email: vjp@pentimalaw.com

                                                        Counsel for Defendants

Dated: June 29, 2020




                                                   25
       Case 2:17-cv-01073-CFK Document 130 Filed 06/29/20 Page 26 of 26




                               CERTIFICATE OF SERVICE



       I hereby certify that a true and correct copy of the foregoing Defendants’ Opposition to

Plaintiffs’ Motion for Attorneys’ Fees and Costs has been served upon counsel of record on the

below listed date via the Court’s ECF system:



                               Gavin P. Lentz, Esquire
                               Vincent J. B.Van Laar, Esquire
                               Bochetto & Lentz
                               1524 Locust Street
                               Philadelphia, PA 19102
                               Email: glentz@bochettoandlentz.com
                                       vvanlaar@bochetto andlentz.com

                                            and

                               John Troy
                               Troy Law, PLLC
                               41-25 Kissena Boulevard Suite 119
                               Flushing, NY 11355
                               Email: johntroy@troypllc.com



                                            /s/ Vincent J. Pentima
                                            Vincent J. Pentima, Esquire (PA ID 18523)
                                             Pentima Law Firm PLLC
                                             30 Rock Hill Road
                                             Bala Cynwyd, PA 19004
                                             Phone: (267) 670-2796
                                             Email: vjp@pentimalaw.com
                                             Attorney for Defendants

Dated: June 29, 2020




                                                26
